UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1780



BRIGGETTE TAYLOR MCBRIDE,

                                              Plaintiff - Appellant,

          versus


BAPTIST HEALTH CARE; WILLIS GREGORY; ALICE
ROLLISON; CAROL ELAINE BROWN,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (CA-98-716-3-17BD)


Submitted:   October 21, 1999             Decided:   October 26, 1999


Before WIDENER and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Briggette Taylor McBride, Appellant Pro Se. Vance J. Bettis, GIG-
NILLIAT, SAVITZ & BETTIS, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Briggette Taylor McBride appeals the district court’s orders

dismissing this action alleging wrongful discharge and denying her

motion for reconsideration.   We have reviewed the record, the dis-

trict court’s opinion accepting the recommendation of the magis-

trate judge, and the order denying the motion for reconsideration,

and find no reversible error.   Accordingly, we affirm on the rea-

soning of the district court.   See McBride v. Baptist Health Care,

No. CA-98-716-3-17BD (D.S.C. May 13 and May 20, 1999).*    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
May 12, 1999, the district court’s records show that it was entered
on the docket sheet on May 13, 1999. Pursuant to Rules 58 and
79(a) of the Federal Rules of Civil Procedure, it is the date that
the order was physically entered on the docket sheet that we take
as the effective date of the district court’s decision. See Wilson
v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2